Citation Nr: 1615509	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder.

2.  Entitlement to service connection for blood in the stool.

3.  Entitlement to service connection for loss of use of both buttocks.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a neurological disability, claimed as Vegas nerve stimulator.

6.  Entitlement to service connection for chronic short term memory loss.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a gastroesophageal reflux disorder (GERD).

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for right side chronic joint and muscle pain.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for a dental disability, claimed as toothaches.

13.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ or both buttocks.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to March 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Columbia, South Carolina RO.  The Veteran currently resides in the jurisdiction of the New York RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In his August 2011 substantive appeal, the Veteran requested a Travel Board hearing at the RO.  He was scheduled for a July 2013 hearing at the Columbia RO; however, the May 2013 notice of the hearing was returned as undeliverable.  A May 2013 report of contact notes that the Veteran had moved to Florida without notifying VA, and the file was to be transferred to the St. Petersburg, Florida RO.  Nevertheless, thereafter multiple hearing option letters were sent to a previous address in South Carolina, all returned as undeliverable.  He was then scheduled for an August 2015 hearing at the Columbia South Carolina RO; the notice of the hearing, also sent to a previous address in South Carolina, was likewise returned as undeliverable.  In March 2016, the Board obtained a current mailing address for the Veteran in New York and sent him a hearing options letter.  He has not responded.  

As the Veteran has not withdrawn his request for a hearing before the Board, has not failed to appear for hearing of which he received actual notice, and is entitled to a hearing, and because such hearings are scheduled by the RO, the case must be remanded for that purpose.  38 C.F.R. § 20.700.  .

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board (or videoconference in the alternative, if he so desires) hearing at the New York RO, notifying him at his current address of record (which the Board has ascertained).  These matters should then be processed in accordance with established appellate practices. 
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


